Title: From Benjamin Franklin to Richard Oswald, 8 September 1782
From: Franklin, Benjamin
To: Oswald, Richard



Sir
Passy 8th Septr. 1782
I have receivd the honour of yours dated the 5th. Instant, inclosing an Extract of a Letter to you from the Rt. Hon: Thos. Townshend, one of his Majesty’s principal Secretaries of State, wherein your Conduct in communicating to us the 4th Article of your Instructions appears to have been approved of by his Majesty.
I suppose therefore that there is no Impropriety in my requesting a Copy of that Instruction; And if you see none, I wish to receive it from you; hoping it may be of use in removing some of the Difficulties that obstruct our proceeding.

With great & Sincere Esteem I am Sir Your most obedt. &c. &c.
signd B. Franklin
To Richd. Oswald Esqr./ Copy /


Notation by Richard Oswald: In consequence of the above I waited of the Doctr and delivered him a Copy of the 4th Article abovementd, Signed by me, as in my Letter of this date 10th Sepr
R O

